office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb ec jbrichards postu-124817-16 uilc 409a date date to mark hulse division counsel tax exempt government entities from stephen tackney deputy associate chief_counsel employee_benefits tax exempt government entities subject matching_contribution sec_409a substantial_risk_of_forfeiture this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent facts on date an employee entered into an agreement to defer dollar_figure of the employee’s salary that would otherwise have been paid during with payment of the deferred_amount to be made as a lump-sum payment on date but only if the employee continues to provide substantial future services until date under the agreement the employee’s salary is reduced by dollar_figure each biweekly pay_period so x dollar_figure or dollar_figure and the employer credits matching amounts to the employee’s deferred_compensation account of of each salary reduction so x dollar_figure or dollar_figure for a total amount deferred of dollar_figure the matching amounts are credited each time a salary reduction amount is credited which is the time the salary reduction amount would otherwise be paid as salary issue may the salary that the employee could have elected to receive as compensation be treated as subject_to a substantial_risk_of_forfeiture under sec_409a through date if as part of the imposition of the service requirement through postu-124817-16 date the employer provides a matching_contribution resulting in a increase in the present_value of the amount of deferred_compensation conclusion yes an amount that an employee could have elected to receive as salary may be treated as subject_to a substantial_risk_of_forfeiture under sec_409a if the employer provides a matching_contribution resulting in a increase in the present_value of the amount deferred law and analysis sec_409a generally provides that if certain requirements related to the timing of elections distributions and funding are not met at any time during a taxable_year amounts deferred under a nonqualified_deferred_compensation_plan for that year and all previous taxable years are currently includible in gross_income to the extent not subject_to a substantial_risk_of_forfeiture and not previously included in gross_income amounts includible in income under sec_409a are also subject_to two additional taxes under sec_409a sec_1_409a-1 provides that a substantial_risk_of_forfeiture exists if the receipt of deferred_compensation is conditioned on the performance of substantial future services or the occurrence of a condition related to a purpose of the compensation and the possibility of forfeiture is substantial in general the addition of any risk of forfeiture after the legally binding right to the compensation arises or any extension of a period during which compensation is subject_to a risk of forfeiture is disregarded for purposes of determining whether such compensation is subject_to a substantial_risk_of_forfeiture however an amount will be considered subject_to a substantial_risk_of_forfeiture beyond the date or time at which the recipient otherwise could have elected to receive the amount of compensation if the present_value of the amount subject_to a substantial_risk_of_forfeiture is materially greater than the present_value of the amount the recipient otherwise could have elected to receive absent such risk of forfeiture generally under sec_1_409a-1 the addition of a risk of forfeiture is disregarded however the addition of a substantial_risk_of_forfeiture is respected if the present_value of the amount subject_to the substantial_risk_of_forfeiture is materially greater than the present_value of the amount the service provider otherwise could have elected to receive absent such risk of forfeiture under the facts here the present_value of the amount deferred by the employee i sec_25 greater than the amount the employee otherwise could have received absent the addition of the substantial_risk_of_forfeiture a increase in the present_value of the amount a service provider could have received absent the risk of forfeiture is a material increase accordingly the combined deferred_amount of salary dollar_figure plus the deferred_amount of the employer’s matching_contribution dollar_figure is subject_to a substantial_risk_of_forfeiture for purposes of sec_409a until date postu-124817-16 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ---------------------- if you have any further questions _____________________________ stephen b tackney deputy division counsel deputy associate chief_counsel employee_benefits tax exempt government entities
